Case 1:20-cv-00160-CMH-IDD Document 35 Filed 06/29/20 Page 1 of 7 PageID# 375



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA


                                 Alexandria Division



THE ATLANTA CHANNEL, INC.

              Plaintiff,



 V.                                               Civil Action No. l:20-cv-160



 HENRY A. SOLOMON, ^ AL.,

              Defendants.


                                  MEMORANDUM OPINION


       THIS    MATTER     comes    before      the    Court   on    Defendant       National


 Casualty Company's Motion to Dismiss for Improper Venue, or in the

 alternative, to transfer to the United States District Court for

 the District of Columbia.


       On    February 13,       2020, Plaintiff Atlanta               Channel,      Inc., a

 Florida     corporation        with    its    principal      place     of      business   in

 Georgia,     filed    this     lawsuit       alleging      that    Defendant       National

 Casualty Company's Malpractice Insurance Policy, No. LPO-0011833

 (the ^"Policy"), provides insurance coverage for certain acts of

 malpractice     committed        by its former           attorney.     Defendant       Henry

 Solomon. Plaintiff specifically alleges that the Policy provides

 coverage     for   the    case    it    filed       on   October    26,     2015   against

 Defendant Solomon and others in the United States District Court


 for   the    District     of    Columbia,      No.       15-cv-1823.      In    that   case.
Case 1:20-cv-00160-CMH-IDD Document 35 Filed 06/29/20 Page 2 of 7 PageID# 376
Case 1:20-cv-00160-CMH-IDD Document 35 Filed 06/29/20 Page 3 of 7 PageID# 377
Case 1:20-cv-00160-CMH-IDD Document 35 Filed 06/29/20 Page 4 of 7 PageID# 378
Case 1:20-cv-00160-CMH-IDD Document 35 Filed 06/29/20 Page 5 of 7 PageID# 379
Case 1:20-cv-00160-CMH-IDD Document 35 Filed 06/29/20 Page 6 of 7 PageID# 380
Case 1:20-cv-00160-CMH-IDD Document 35 Filed 06/29/20 Page 7 of 7 PageID# 381
